PURSUANT to leave, the Attorney General filed an original petition in disbarment against the respondent Harry M. Kaufman, on the ground that he had been convicted of a felony. A rule to show cause issued, returnable within twenty days. On September 18, 1931, respondent signed an acknowledgment of service on him of a copy of the motion for leave to file the petition, also of the petition and order to show cause. He has not answered or otherwise responded to the rule.
[1] October 22, 1931, the Attorney General filed a motion for judgment on the pleadings. The motion in such form is not well taken, but we shall treat it as a *Page 9 
motion for the entry of respondent's default for failure to answer and for judgment as by default. It is so considered and sustained. People v. Cowen, 88 Colo. 571,298 P. 957.
[2] The motion is supported by documentary evidence presented to this court, consisting of a certified copy of proceedings in the district court of the City and County of Denver. It contains a copy of the complaint and information charging respondent with crime, shows his arraignment and plea of guilty, that evidence was taken to corroborate the plea, and that he was convicted and sentenced to serve a term in the state penitentiary.
Respondent's crime consisted of the embezzlement of the sum of $1,500, funds in his possession belonging to Simon Holland, one of his clients. The offense discloses such moral turpitude as to disqualify respondent for the practice of law. It is therefore the judgment of the court that his name be and hereby is stricken from the roll of attorneys and that he be and is disbarred from the further practice of law in this state.
Respondent disbarred.